Citation Nr: 0824351	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-34 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Whether there was a timely request for a waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $2,620.00.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, that denied a waiver of recovery 
of overpayment of nonservice-connected pension benefits in 
the amount of $2,620.00 on the basis that a timely request 
for a waiver of overpayment of non-service-connected pension 
benefits was not submitted. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2006 determination, the RO's COWC indicated that 
the veteran was notified of his $2,620.00 debt and his right 
to request waiver of recovery of that debt by letter on April 
1, 2005.  It was indicated that the veteran's application for 
waiver of recovery of the overpayment, received in December 
2005, was untimely as it was not submitted within 180 days 
for the date of notification of the debt.  

However, there is no copy of such letter of record nor is 
there any certification from VA's Debt Management Center 
(DMC), located in St. Paul, Minnesota, that such notice of 
the debt was sent on April 1, 2005.  Thus, the RO should 
contact the DMC to obtain notice issued by the DMC of the 
overpayment at issue, including notice of the amount of the 
overpayment as well as the veteran's right to request a 
waiver of recovery of this overpayment.  If such a letter of 
notification of indebtedness is unavailable, documentation 
confirming the date the notice of the debt was sent to the 
veteran and certification that the notice was not returned as 
undeliverable should be obtained.  In his November 2006 
substantive appeal, the veteran asserted that he tried to 
inform VA of the possible overpayment in a letter, a copy of 
which he also submitted.  Thus, the DMC should also be 
requested to furnish all copies of any documents submitted by 
the veteran.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that the VA Debt 
Management Center (DMC) has sent a 
letter to the veteran notifying him of 
the amount of the overpayment incurred 
and his right to request a waiver.  The 
RO should obtain and associate with the 
claims file copies of all outstanding 
records related to the matter on appeal 
as held by the DMC, to include a copy 
of any notice letter, indicated to have 
been sent on April 1, 2005,  to the 
veteran concerning the amount of any 
overpayment incurred and his right to 
request a waiver.  If such a letter of 
notification of indebtedness is not 
available, then a certification from 
the DMC indicating the date of the 
demand letter, which contained the 
veteran's notice of appellate rights, 
as well as when and where it was sent 
and whether it was returned as 
undeliverable, should be obtained and 
associated with the claims file.  Any 
copies of any documents submitted by 
the veteran should also be furnished by 
the DMC and associated with the claims 
file.

2.	Thereafter, the RO should consider the 
issue of the timeliness of the receipt 
of the veteran's request for a waiver 
of recovery of an overpayment of 
nonservice-connected pension benefits 
in the amount of $2,620.00 based on a 
review of the entire evidentiary 
record.  If the decision remains 
adverse to the veteran, the RO/AMC 
should provide him with a supplemental 
statement of the case and afford him an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




